BRETT, Judge
(concurring in part and dissenting in part.)
I concur that the plea of guilty should be accepted in this case; but I dissent to the sentence imposed, even as modified by this Court.
This is a companion case to Morrow v. State, Okl.Cr., 513 P.2d 880 (1973). In this case, as well as in Morrow’s case, the pre-sentence report recommended the minimum sentence after considerable investigation into the background of both men. It is interesting to note that the prosecutor recommended to the Judge that defendant herein, as well as Morrow, be sentenced to imprisonment for fifty (50) years on each charge of armed robbery, with the provision that the sentences run consecutively. This was the first conviction for both men. Defendant in this case didn’t even have a record of traffic violations; but Morrow did have some traffic violations. How the prosecutor arrived at his recommendation of fifty (50) years is inconceivable. I agree with defense counsel’s statement, in reference to the prosecutor’s recommendation, “the State wants fifty years to do, but that is ludicrous in my opinion.”
I believe the ends of justice would be better served if defendant’s sentences herein were modified to be more consistent with the pre-sentence recommendation on each charge, to run concurrently. The pre-sen-tence report recommended the minimum sentence on each charge. If the ends of criminal justice in all cases is to cage men like animals, then the prosecutor’s recommendation is appropriate. But, I do not conceive of such action being consistent with the proper administration of criminal justice.
Therefore, I dissent to the sentence imposed, as being excessive.